Citation Nr: 1046283	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-17 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the Veteran's basic 10-year period 
of eligibility for receiving educational assistance benefits 
under the provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill), beyond the delimiting date of April 16, 
2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel


INTRODUCTION

The Veteran served on active duty from October 1993 to April 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 administrative decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

In September 2010, the Veteran testified during a video 
conference Board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  During the 
hearing, the Veteran submitted additional evidence, including a 
signed statement by his physician.  The Veteran has waived 
initial RO consideration of this new evidence and the Board 
accepts this additional evidence for inclusion in the record.  
See 38 C.F.R. § 20.800 (2010).


FINDINGS OF FACT

1.  The Veteran served on active duty from October 1993 to April 
1997; it is neither claimed nor shown that he had additional 
active duty after that date.

2.  The delimiting date for education benefits, or ten years from 
the date of the Veteran's discharge from active service, was 
April 16, 2007.  

3.  The Veteran's application for an extension of the delimiting 
period was received on July 28, 2008, more than one year from the 
date on which his original period of eligibility ended and beyond 
one year from the date on which his physical disability no longer 
prevented him from pursuing an educational program.


CONCLUSION OF LAW

The criteria for extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond April 16, 2007, have not been 
met.  38 U.S.C.A. § 3031 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 21.1033(a),(c); 21.7050; 21.7051 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, 
VCAA notice is not required because the issue presented involves 
a claim that cannot be substantiated as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and 
not the evidence is dispositive the Board should deny the claim 
on the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA 
is not required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim or 
because undisputed facts render the claimant ineligible for the 
claimed benefit).


Extension of Delimiting Period

The Veteran seeks an extension in his delimiting date for using 
his educational assistance benefits based upon the failure of VA 
to inform him of the one-year time limit on applying for an 
extension and because VA had rated him 100 percent disabled for 
lung and liver cancer for more than one year during the 10-year 
period.

The provisions of Chapter 30, Title 38 of the United States Code 
(Montgomery GI Bill), allow for educational assistance for 
members of the Armed Forces after their separation from military 
service.  Generally, veterans are provided a 10-year period of 
eligibility during which they are entitled to use Chapter 30 
educational assistance benefits.  38 U.S.C.A. § 3031(a); 38 
C.F.R. § 21.7050(a).  The 10-year period begins on the date of 
the Veteran's last discharge from active duty of 90 days or more.  
Id.  In the present case, the Veteran's last period of active 
duty ended on April 15, 1997.  Thus, the Veteran's delimiting 
date for use of Chapter 30 benefits was April 16, 2007, and it 
has expired.

The delimiting period of eligibility for Chapter 30 benefits may 
be extended if the Veteran was prevented from initiating or 
completing the chosen program of education within the otherwise 
applicable eligibility period because of a physical or mental 
disability that did not result from his willful misconduct.  It 
must be clearly established by medical evidence that such a 
program of education was medically infeasible.  38 U.S.C.A. 
§ 3031(d); 38 C.F.R. § 21.7051(a).

VA must receive a claim for an extended period of eligibility, by 
the later of the following dates: (1) one year from the date on 
which the Veteran's original period of eligibility ended; or (2) 
one year from the date on which the Veteran's physical or mental 
disability no longer prevented him from beginning or resuming a 
chosen program of education.  38 C.F.R. § 21.1033(c).  VA's 
failure to give a claimant or potential claimant any form or 
information concerning the right to file a claim or furnish 
notice of the time limit for filing of a claim will not extend 
the time periods allowed.  38 C.F.R. § 21.1033(a).

In this case, the application for an extension of the delimiting 
date must have been received by whichever is later: April 16, 
2008, or one year from the date when the Veteran's disability no 
longer prevented him from resuming his education.

VA received the Veteran's application for an extension on July 
28, 2008, after the April 16, 2008 deadline.  Therefore, the 
question becomes on what date the Veteran was no longer prevented 
from beginning or resuming a chosen educational program due to 
disability.

The Veteran contends that he was unable to commence or resume a 
program of study at the beginning of the 10-year period due to 
his service-connected germ cell carcinoma of the mediastinum and 
germ cell carcinoma of the liver, which were both rated 100 
percent disabling, effective April 16, 1997, the day after his 
discharge from active duty.  Information in the claims file shows 
that the Veteran's disability rating for germ cell carcinoma of 
the mediastinum was reduced from 100 percent to 60 percent, and 
the disability rating for his service-connected germ cell 
carcinoma of the liver was reduced from 100 percent to zero 
percent, both effective October 1, 1999.  A statement from the 
Veteran's physician, A.S., M.D., supports his contention that 
from April 16, 1997 through September 1, 1999 the Veteran was 100 
percent disabled from a mediastinal germ cell tumor and 
chemotherapy followed by surgery.  The physician's statement also 
indicated that the Veteran's disability prevented him from 
working or going to school from April 16, 1997 to September 1, 
1999.  

The Veteran claims that he was unable to enroll in any structured 
scholastic program due to his cancer disability and subsequent 
treatment for that two and one-half year period.  During his 
Board hearing, the Veteran testified that while he was aware of 
the 10-year period for claiming GI Bill education benefits, he 
was disabled at discharge and thought the 10-year period would 
begin to run, not on the date of his discharge from active duty, 
but when he was no longer disabled.  He also testified that he 
returned to work in September 1999 as an airline pilot and that 
he is still an airline pilot today (see transcript at p. 3).  
Accordingly, based on his own statements, he was not prevented 
from resuming his education due to physical disability after 
September 1999, at the latest, and prior to the April 16, 2008 
deadline.

As indicated above, the application was received on July 28, 
2008.  Accordingly, because the application for an extension was 
not timely submitted - i.e., by September 2000 or by April 16, 
2008 - the extension is barred by law.

The Board acknowledges the difficulties which the Veteran has 
endured as a result of his service-connected cancer disabilities.  
However, as the Veteran's application for an extension was 
received beyond one year from the date on which his original 
period of eligibility ended and beyond one year from the date on 
which his physical disability no longer prevented him from 
pursuing an educational program, the application must be denied.

The Board also notes the Veteran's testimony and written 
submissions to the effect that VA never informed him that he 
could file for an extension of his delimiting date.  The record 
contains correspondence from VA to the Veteran dated in February 
2006 in which VA informed the Veteran in the first paragraph that 
his education and training benefits under the Montgomery GI Bill 
could only be used until April 16, 2007.  During his hearing, the 
Veteran testified that he never received this letter and that it 
was sent to the wrong address (see transcript at p. 5).  Although 
the testimony the Veteran provided was both credible and sincere, 
the legal criteria governing the payment of education benefits 
are clear and specific, and the Board is, regrettably, bound by 
them.  Indeed, as was indicated earlier herein, the regulations 
state that VA's failure to give a claimant or potential claimant 
any form or information concerning the right to file a claim or 
furnish notice of the time limit for filing of a claim will not 
extend the time periods allowed.  38 C.F.R. § 21.1033(a).  In any 
case, VA's alleged breach of any obligation to inform the Veteran 
about the expiration of his delimiting period and ability to file 
for an extension in the delimiting date for educational 
assistance benefits, the Court has held that the remedy for a 
breach of such obligations cannot involve payment of benefits 
where statutory requirements for such benefits are not met.  
Harvey v. Brown, 6 Vet. App. 416, 424 (1994).

Accordingly, the Veteran's claim for an extension in the 
delimiting date must be regarded as legally insufficient because 
the requisite elements for eligibility to qualify for this 
benefit, as noted above, have not been satisfied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Though sympathetic to the fairness of the Veteran's arguments, 
unfortunately, the law clearly precludes benefits in these 
circumstances.  Federal laws authorizing monetary benefits are 
enacted by Congress, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled to 
the benefit; indeed the benefit cannot be awarded, regardless of 
the circumstances.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  

In denying this appeal, the Board notes that the Veteran's 
arguments essentially constitute a theory of equitable relief.  
The Secretary may authorize equitable relief for administrative 
error, on a case-by-case basis, under 38 U.S.C.A. § 503 (West 
2002).  The Board, however, is without authority to grant 
equitable relief; rather the Board is constrained to follow the 
specific provisions of law that govern the circumstances of this 
case and that are within the jurisdiction and authority of the 
Board to review.  See 38 U.S.C.A. § 7104 (West 2002); Taylor v. 
West, 11 Vet. App. 436, 440-41 (1998); Harvey, 6 Vet. App. at 425 
(1994).


ORDER

The claim for an extension of the delimiting date for educational 
assistance benefits under Chapter 30, Title 38, United States 
Code (Montgomery GI Bill), beyond April 16, 2007, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


